Exhibit 10.12

 

Execution Copy

 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

Dated as of July 1, 2008

 

By and Among

 

BANK OF AMERICA, N.A.,
AS COLLATERAL AGENT

 

And

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT UNDER THE CREDIT
FACILITY AGREEMENT ON BEHALF OF THE SECURED LENDER PARTIES

 

And

 

THE INSTITUTIONAL INVESTORS LISTED ON SCHEDULE 1 HERETO, AS NOTEHOLDERS

 

 

WITH RESPECT TO INDEBTEDNESS ISSUED BY KAPSTONE KRAFT PAPER CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

SECTION 1.

Definitions

 

2

 

 

 

 

Section 1.1.

Definitions

 

2

Section 1.2.

Effectiveness of this Agreement

 

7

 

 

 

 

SECTION 2.

Relationships Among Secured Parties

 

7

 

 

 

 

Section 2.1.

Equal and Ratable Sharing of Collateral

 

7

Section 2.2.

Restrictions on Actions

 

8

Section 2.3.

Representations and Warranties

 

10

Section 2.4.

Cooperation; Accountings

 

10

Section 2.5.

Termination Note Agreement, Credit Facility Agreement or Franchise Loan Facility
Agreement

 

10

 

 

 

 

SECTION 3.

Appointment and Authorization of Collateral Agent

 

10

 

 

 

 

SECTION 4.

Agency Provisions

 

12

 

 

 

 

Section 4.1.

Delegation of Duties

 

12

Section 4.2.

Exculpatory Provisions

 

12

Section 4.3.

Reliance by Collateral Agent

 

12

Section 4.4.

Knowledge or Notice of Default or Event of Default

 

13

Section 4.5.

Non-Reliance on Collateral Agent and Other Creditors

 

13

Section 4.6.

Indemnification

 

13

Section 4.7.

Collateral Agent in Its Individual Capacity

 

15

Section 4.8.

Successor Collateral Agent

 

15

 

 

 

 

SECTION 5.

Actions by the Collateral Agent

 

16

 

 

 

 

Section 5.1.

Duties and Obligations

 

16

Section 5.2.

Notification of Default

 

16

Section 5.3.

Exercise of Remedies

 

16

Section 5.4.

Changes to Security Documents

 

17

Section 5.5.

Release of Collateral

 

17

Section 5.6.

Other Actions

 

17

Section 5.7.

Cooperation

 

17

Section 5.8.

Distribution of Proceeds

 

18

Section 5.9.

Authorized Investments

 

19

Section 5.10.

Determination of Amount of Senior Secured Obligations

 

20

Section 5.11.

Reinstatement

 

20

 

 

 

 

SECTION 6.

Bankruptcy Proceedings

 

21

 

 

 

 

SECTION 7.

Miscellaneous

 

22

 

--------------------------------------------------------------------------------


 

Section 7.1.

Creditors; Other Collateral

 

22

Section 7.2.

Marshalling

 

22

Section 7.3.

Consents, Amendments, Waivers

 

22

Section 7.4.

Governing Law

 

22

Section 7.5.

Parties in Interest

 

22

Section 7.6.

Counterparts

 

22

Section 7.7.

Termination

 

23

Section 7.8.

Notices

 

23

 

--------------------------------------------------------------------------------


 

ATTACHMENTS TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT:

 

Schedule 1 – Information relating to the Noteholders

 

Exhibit A – List of Security Documents

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of July 1, 2008
(this “Agreement”), is entered into by and among (i) Bank of America, N.A., in
its capacity as Collateral Agent (as hereinafter defined), (ii) Bank of America,
N.A., in its capacity as administrative agent (the “Credit Facility Agent”)
under the Credit Facility Agreement (as hereinafter defined) on behalf of itself
and each of the Secured Lender Parties (as hereinafter defined), (iii) each of
the institutional investors listed on Schedule 1 attached hereto (together with
their respective successors and assigns, each a “Noteholder” and collectively,
the “Noteholders”), (iv) the Company (as hereinafter defined) and (v) the
Guarantors (as hereinafter defined).

 

RECITALS:

 

A.           KapStone Kraft Paper Corporation, a Delaware corporation (the
“Company”), is concurrently herewith entering into that certain Note Purchase
Agreement dated as of July 1, 2008 (as amended, supplemented or restated from
time to time, the “Note Agreement”) with the institutional investors listed on
Schedule A attached thereto, (the “Holders”) pursuant to which the Holders are
purchasing from the Company those certain 8.30% senior secured notes due 2015 in
the original aggregate principal amount of $40,000,000 (as amended, supplemented
or restated from time to time, the “Private Placement Notes”).

 

B.             The Company has heretofore entered into that certain Credit
Agreement dated as of June 12, 2008 with the Credit Facility Lenders and the
Credit Facility Agent (as amended, supplemented or restated from time to time,
the “Credit Facility Agreement”), pursuant to which the Credit Facility Lenders
may from time to time make certain extensions of credit to the Company in an
aggregate amount not to exceed $515,000,000.

 

C.             The obligations of the Company to the Noteholders under the Note
Agreement and the Private Placement Notes and the other Note Documents, the
obligations of the Company to the Credit Facility Lenders, the Credit Facility
Agent and the other Secured Lender Parties under the Credit Facility Agreement
and the other Credit Facility Loan Documents (as hereinafter defined), and the
other Senior Secured Obligations (as hereinafter defined), if any, will be
secured equally and ratably by the Collateral (as hereinafter defined) pursuant
to certain documents set forth on Exhibit A hereto and the other Security
Documents and administered in accordance with the terms and conditions hereof
and thereof.  The Noteholders, and the Credit Facility Agent on behalf of the
Secured Lender Parties desire to appoint Bank of America, N.A. as the collateral
agent (the “Collateral Agent”) to act on behalf of the Noteholders and the
Secured Lender Parties regarding the Collateral, all as more fully provided
herein.  The parties hereto have entered into this Agreement to, among other
things, further define the rights, duties, authority and responsibilities of the
Collateral Agent and the relationship between the Noteholders, and the Secured
Lender Parties regarding their equal and ratable interests in the Collateral.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.                                DEFINITIONS.

 

Section 1.1.             Definitions.  The following terms shall have the
meanings assigned to them below in this Section 1.1 or in the provisions of this
Agreement referred to below:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agreement” is defined in the preamble hereof, and shall include such agreement
as amended, restated, supplemented or otherwise modified in accordance with its
terms.

 

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois, New York, New York or Charlotte,
North Carolina are required or authorized to be closed.

 

“Cash Equivalent Investments” shall mean, (a) direct obligations of the United
States Government or any agencies thereof and obligations guaranteed by the
United States Government, in each case having remaining terms to maturity of not
more than 30 days; and (b) certificates of deposit, time deposits and
acceptances, having remaining terms to maturity of not more than 60 days issued
by United States banks which have a combined capital and surplus of at least
$1,000,000,000 and having an “A” rating or better assigned thereto by Standard &
Poor’s Ratings Group, a Division of The McGraw Hill Companies, Inc. or Moody’s
Investors Service, Inc.

 

“Cash Management Agreements” shall mean the Cash Management Agreements under and
as defined in the Credit Facility Agreement.

 

“Collateral” shall mean all collateral under, and cash received in respect of,
the Security Documents.

 

“Collateral Agent” shall be the party identified as such in the Recitals hereof,
and its successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

“Commitment” means the “Commitment” under and as defined in the Credit Facility
Agreement as in effect on the date hereof.

 

“Company Proceeds” shall have the meaning assigned thereto in Section 2.1(c).

 

“Credit Facility Agent” shall have the meaning assigned thereto in the Recitals
hereof, and shall include its successors and permitted assigns.

 

“Credit Facility Agreement” shall have the meaning assigned thereto in the
Recitals hereof.

 

“Credit Facility Agreement Obligations” shall mean the “Obligations” under and
as defined in the Credit Facility Agreement as in effect on the date hereof.

 

“Credit Facility Loan Documents” mean the “Loan Documents” under and as defined
in the Credit Facility Agreement as in effect on the date hereof.

 

“Credit Facility Lenders” shall mean the financial institutions from time to
time party to the Credit Facility Agreement as Lenders thereunder and as defined
therein and their successors and permitted assigns.

 

“Credit Facility Notes” shall mean the “Notes” under and as defined in the
Credit Facility Agreement as in effect on the date hereof.

 

“Creditor” shall mean any one of the Noteholders or the Secured Lender Parties,
but, in each case, only in such capacity, and any successors and permitted
assigns to the interests in the Senior Secured Obligations owing to any such
Person in such capacity.

 

“Default” shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Notice” shall have the meaning assigned thereto in Section 5.2.

 

“Disallowed Obligations” shall have the meaning assigned thereto in
Section 5.10(b).

 

“Enforcement Event” shall mean (a) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Subsidiary, (b) the acceleration of the
obligations pursuant to the Private Placement Notes or Private Placement Note
Purchase Agreement or the Credit Facility Agreement Obligations or (c) the
exercise of any remedy by the Collateral Agent against the Company or any
Subsidiary with respect to the Collateral.

 

“Event of Default” shall mean any event or occurrence which would constitute an
“Event of Default” under the terms of the Note Agreement, the Credit Facility
Agreement or any Security Document.

 

 “Financing Documents” means the Credit Facility Loan Documents and the Note
Documents.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranties” shall mean each of the Guaranty (as defined in the Credit Facility
Agreement and the Guaranty Agreement (as defined in the Note Agreement), as
applicable) as each is in effect on the date hereof and as each may be amended,
restated, supplemented, replaced or otherwise modified in accordance with the
terms thereof.

 

 “Guarantors” shall mean the “Guarantors” under and as defined in the Credit
Facility Agreement and/or the Note Agreement, as applicable.

 

“Hedging Agreements” shall mean the Secured Hedge Agreements under and as
defined in the Credit Facility Agreement.

 

“Indemnity Share” shall have the meaning assigned thereto in Section 4.6.

 

“L/C Issuer” shall mean the L/C Issuer under and as defined in the Credit
Facility Agreement, and shall include any successor thereof.

 

“Letter of Credit Collateral Account” shall have the meaning assigned thereto in
Section 5.8 hereof.

 

“Letter of Credit Exposure” shall mean, at any time and without duplication, the
sum of (a) the aggregate undrawn portion of all uncancelled and unexpired
Letters of Credit and (b) the aggregate unpaid reimbursement obligations of the
Company in respect of drawings under any Letter of Credit.

 

“Letters of Credit” shall mean all Letters of Credit issued under or pursuant to
the Credit Facility Agreement.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

 “Majority Creditors” shall mean Creditors holding more than 50% of the sum of
(a) the aggregate outstanding principal amount of the indebtedness evidenced by
the Private Placement Notes and (b) Total Outstandings (as defined in the Credit
Facility Agreement).

 

“Non-Indemnifying Creditor” shall have the meaning assigned thereto in
Section 4.6.

 

“Note Agreement” shall have the meaning assigned thereto in the Recitals hereof.

 

4

--------------------------------------------------------------------------------


 

“Note Documents” shall mean the Note Agreement, the Private Placement Notes and
all other “Transaction Documents” under and as defined in the Note Agreement as
in effect on the date hereof.

 

“Noteholders” shall mean the parties identified as such in the Recitals hereof,
and their successors and permitted assigns.

 

“Notice of Default” shall mean a notice pursuant to Section 5.2 hereof from the
Collateral Agent to the Creditors of the occurrence of an Event of Default.

 

“Outstanding Amount” shall have the meaning assigned thereto in the Credit
Facility Agreement as in effect on the date hereof.

 

 “Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Preferential Amount” shall mean, with respect to any Creditor, an amount equal
to (a) the outstanding principal amount of any Loans under the Credit Facility
Agreement owed to such Creditor, the outstanding principal amount of any Private
Placement Notes held by such Creditor, the outstanding amount of such Creditor’s
Letter of Credit Exposure and/or the outstanding amount of all obligations of
the Company or any of its Affiliates owed to such Creditor in respect of any
Cash Management Agreements on the date of the occurrence of the Sharing Date
with respect to an Enforcement Event, less (b) the outstanding principal amount
of any Loans under the Credit Facility Agreement owed to such Creditor, the
outstanding principal amount of any Private Placement Notes held by such
Creditor, the outstanding amount of such Creditor’s Letter of Credit Exposure
and/or the outstanding amount of all obligations of the Company or its
Affiliates owed to such Creditor in respect of any Cash Management Agreement on
the date of such Enforcement Event.

 

“Requisite Creditors” shall mean (a) the Noteholders holding obligations under
the Private Placement Notes, the approval of which is required to approve any
contemplated amendment or modification of, termination or waiver of any
provision of or consent to any departure from the terms of this Agreement under
the terms of the Note Agreement and (b) the Credit Facility Lenders the approval
of which is required to approve any contemplated amendment or modification of,
termination or waiver of any provision of or consent to any departure from the
terms of this Agreement under the terms of the Credit Facility Agreement, in
each case, voting as a separate class.

 

“Returned Amount” shall have the meaning assigned thereto in Section 5.11.

 

“Secured Lender Parties” shall mean the Credit Facility Agent, the L/C Issuer,
the Credit Facility Lenders and any Hedge Bank (as defined in the Credit
Facility Agreement) and any Cash Management Bank (as defined in the Credit
Facility Agreement).

 

 “Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the documents set forth on Exhibit A hereto
including all agreements, documents and instruments relating to, arising out of,
or in any way connected with any of the foregoing documents or granting to the
Collateral Agent Liens to secure the Senior Secured Obligations, whether now or
hereafter executed, each as amended or amended and restated in conjunction
herewith, or as may be amended, restated, replaced, supplemented or otherwise
modified from time to time hereafter in accordance with the terms hereof. 
Security Documents shall not include the Note Agreement, the Private Placement
Notes, the Credit Facility Notes or the Credit Facility Agreement.

 

“Senior Secured Obligations” shall mean collectively (a) the indebtedness,
obligations and liabilities of the Company and its Affiliates (including,
without limitation, the Guarantors) to the Noteholders under the Note Documents
(including, but not limited to, all unpaid principal of, and the
Yield-Maintenance Amount, if any, and accrued and unpaid interest on, the
Private Placement Notes) and (b) the indebtedness, obligations and liabilities
of the Company and its Affiliates (including, without limitation, the
Guarantors) to the Secured Lender Parties under the Credit Facility Loan
Documents (including, but not limited to, all amounts owed in respect of Secured
Hedge Agreements or Cash Management Agreements of the Company or its Affiliates
owing to a Credit Facility Secured Creditor or any of its Affiliates) and any
other Credit Facility Agreement Obligation, in each case whether now existing or
hereafter arising, joint or several, direct or indirect, absolute or contingent,
due or to become due, matured or unmatured, liquidated or unliquidated, arising
by contract, operation of law or otherwise, and all obligations of the Company
and their Affiliates to the Creditors arising out of any extension, refinancing
or refunding of any of the foregoing obligations.

 

“Sharing Date” with respect to an Enforcement Event shall mean the earliest date
on or prior to the date of such Enforcement Event (a) on which a Sharing Event
occurred and (b) on each date after which, until the date of such Enforcement
Event, one or more Sharing Events were in effect.

 

“Sharing Event” shall mean the delivery to the Collateral Agent or the
Credit Facility Agent of written notice (which notice the Collateral Agent or
the Credit Facility Agent, as the case may be, shall promptly forward to each
Creditor or to such Creditor’s agent or representative) of, or the actual
knowledge of the Collateral Agent or the Credit Facility Agent of, (a) the
occurrence of any Specified Event of Default, or (b) any refusal by any Secured
Lender Party to make any loan under the Credit Facility Agreement or issue any
Letter of Credit requested by the Company, either when obligated to do so under
the Credit Facility Agreement or on the grounds that an Event of Default has
occurred or that a representation or warranty of the Company is not true as of
the date of the requested loan or Letter of Credit where such loan or issuance
would not cause the Company to exceed the limitations set forth in Section 2.01
or 2.03 of the Credit Facility Agreement, so long as such refusal continues for
a period of at least three (3) consecutive Business Days. Any Sharing Event
occurring under clause (b) shall be deemed to have ceased to be in effect at
such time as the Secured Lender Parties make loans and issue Letters of Credit
under the Credit Facility Agreement as requested by the Company.

 

“Specified Event of Default” shall mean (a) any default in any payment of any
Senior Secured Obligation when due, (b) an Event of Default described in
Section 8.01(d) of the Credit Facility Agreement or clause (vii) of paragraph 7A
of the Note Agreement, or (c) an Event of

 

6

--------------------------------------------------------------------------------


 

Default described in clause 8.01(e)(i) of the Credit Facility Agreement or
clause (v) of paragraph 7A of the Note Agreement, provided that any Specified
Event of Default which occurs under this clause (c) shall, unless otherwise
agreed by the Credit Facility Agent and the Required Holders (as defined in the
Note Agreement), be deemed to have ceased to be in effect if such Specified
Event of Default has been cured or waived (in accordance with the provisions of
the Credit Facility Agreement and/or the Note Agreement, as applicable) or if,
within 365 days of the occurrence thereof, no Enforcement Event, Sharing Event
described in clause (b) of the definition thereof, or Specified Event of Default
described in clause (a) or (b) of this definition has occurred.

 

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which at least a majority of the outstanding voting
securities shall be beneficially owned, directly or indirectly, by such Person. 
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

“Yield-Maintenance Amount” shall have the meaning assigned thereto in the Note
Agreement as in effect on the date hereof.

 

Section 1.2.                                Effectiveness of this Agreement. 
The effectiveness of this Agreement is conditioned upon the execution and
delivery of (a) this Agreement by the Collateral Agent, the Noteholders and the
Credit Facility Agent, (b) the Note Agreement by each of the parties thereto and
the Private Placement Notes by the Company, (c) the Credit Facility Agreement by
each of the parties thereto and (d) the Security Documents by each of the
parties thereto that are necessary for such agreements to be legally effective.

 

SECTION 2.                                RELATIONSHIPS AMONG SECURED PARTIES.

 

Section 2.1.                                Equal and Ratable Sharing of
Collateral.

 

(a)                                  The equal and ratable sharing of Collateral
by the Creditors as provided for by this Agreement shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
renewal, restatement or refinancing of any of the Note Agreement, the Credit
Facility Agreement or the institution of any Bankruptcy Proceeding unless
expressly agreed to in writing by the Requisite Creditors.

 

(b)                                 Notwithstanding the order or time of
attachment of, or the order, time, or manner of perfection or the order or time
of filing or recordation of any document or instrument, or other method of
perfecting any Lien which may have heretofore been, or may hereafter be, granted
to, or created in favor of, any Creditor (in its capacity as such) in any
property or assets included or intended to be included in the Collateral, and
notwithstanding any conflicting terms or conditions which may be contained in
any Financing Document or Security Document and notwithstanding any provision of
the Uniform Commercial Code (as in effect in any applicable jurisdiction) or
other applicable law, the Collateral Agent shall have a senior priority lien on
and security interest in the Collateral.  No Creditor (in its capacity as such)
shall have apart from its interest as provided herein and in the Security
Documents, (i) any Lien on or security interest in the property and assets
included in the Collateral or (ii) any Lien on or security interest in

 

7

--------------------------------------------------------------------------------


 

any other property or assets of the Company or any Subsidiary, and,
notwithstanding the foregoing, to the extent any Creditor acquires any such
Liens or security interests, such Creditor shall be deemed to (and by its
acceptance of this Agreement agrees to) hold those Liens and security interests
for the ratable benefit of all Creditors and such property or assets shall be
deemed a part of the Collateral.

 

(c)                                  All proceeds received by the Collateral
Agent or any Creditor upon the sale, exchange, collection, foreclosure, or other
disposition of or realization upon all or any part of the Collateral, in each
case pursuant to the exercise of remedies under any Financing Document or any
Security Document, or upon any collection or enforcement under any guaranty of
the Senior Secured Obligations in connection with, or during the existence of,
an Enforcement Event and any payment received by the Collateral Agent or any
Creditor with respect to the Senior Secured Obligations on or after the
occurrence of an Enforcement Event (together, the “Company Proceeds”), which
term shall include, without limitation, (i) the proceeds of any liquidation,
foreclosure sale, enforcement of any Lien, or other realization upon any
Collateral or of any collection or enforcement under any guaranty of the Senior
Secured Obligations, together with any other sums thereafter received by any
Creditor or the Collateral Agent as part of the Collateral (including, without
limitation, all amounts received by the Collateral Agent or any Creditor
pursuant to the exercise by it of any right of set off in respect of the Senior
Secured Obligations held by it) and (ii) the proceeds of any distributions of
Collateral received by any Creditor or the Collateral Agent in respect of any
amounts owing to it under any of the Financing Documents following any
marshaling of the assets of the Company (whether in bankruptcy, reorganization,
winding up proceedings or similar proceedings, or otherwise), or following
confirmation of any plan of arrangement or plan of reorganization of Company or
any guarantor, shall be delivered to the Collateral Agent and distributed among
the Creditors and the Collateral Agent as set forth in Section 5.8.

 

(d)                                 Subject to clause (e) below, upon the
occurrence of an Enforcement Event each Creditor shall deliver such Creditor’s
Preferential Amount, if any, to the Collateral Agent, which shall be distributed
among the Creditors and the Collateral Agent as set forth in Section 5.8.

 

(e)                                  Notwithstanding the provision of subsection
(c) and (d) of this Section 2.1, upon agreement between the Collateral Agent and
any Creditor who is required to deliver any Company Proceeds or Preferential
Amount to the Collateral Agent under either such subsection, such Creditor may
deliver an amount of such Company Proceeds or Preferential Amount which is net
of the amount thereof which would be distributed to such Creditor under
Section 5.8, in which event such Creditor shall be deemed to have delivered the
full amount of such Company Proceeds or Preferential Amount to the Collateral
Agent and to have received the amount thereof which would have been distributed
to such Creditor under Section 5.8 for all purposes hereof.

 

Section 2.2.                                Restrictions on Actions.  Each
Creditor agrees that, so long as any Senior Secured Obligations are outstanding,
the provisions of this Agreement shall provide the exclusive method by which any
Creditor may exercise rights and remedies under the Security

 

8

--------------------------------------------------------------------------------


 

Documents or with respect to the Collateral.  Therefore, each Creditor shall,
for the mutual benefit of all Creditors, except as permitted under this
Agreement:

 

(a)                                  refrain from taking or filing any action,
judicial or otherwise, to enforce any rights or pursue any remedy under the
Security Documents, except for delivering notices hereunder;

 

(b)                                 refrain from (1) selling any Senior Secured
Obligations to the Company or any Affiliate of the Company or (2) accepting any
guaranty of, or any other security for, the Senior Secured Obligations from the
Company or any Affiliate of the Company, except (i) the Guaranties, including
any joinders thereto pursuant to Section 6.10(a) of the Credit Facility
Agreement or paragraph 5K of the Note Agreement and (ii) any other guaranty or
security granted to the Collateral Agent for the benefit of all Creditors; and

 

(c)                                  refrain from exercising any rights or
remedies under the Security Documents which have or may have arisen or which may
arise as a result of a Default or Event of Default or exercising any rights of
set-off against any account of the Company or any of its Affiliates (other than
in connection with ordinary course set-off rights including, but not limited to,
for the payment of account fees);

 

provided, however, that nothing contained in subsections (a) through (c) above,
shall prevent any Creditor from exercising any remedy under its documents that
does not exercise a right under the Security Documents or with respect to the
Collateral, constitute a demand for payment under the Guaranties or constitute
an exercise of rights of set-off against an account of the Company or any of its
Affiliates (other than in connection with ordinary course set-off rights
including, but not limited to, for the payment of account fees).  For the
avoidance of doubt, the Creditors agree that this Section 2.2 shall not prohibit
any of the following: (i) imposing a default rate of interest in accordance with
the Note Agreement, the Private Placement Notes or the Credit Facility
Agreement, as applicable, (ii) ceasing to honor requests for credit extensions
of any kind including the issuance, extension or increase of Letters of Credit,
(iii) ceasing to continue or make Eurodollar Rate Loans under and as defined in
the Credit Facility Agreement, (iv) raising any defenses in any action in which
it has been made a party defendant or has been joined as a third party, except
that the Collateral Agent may direct and control any defense directly relating
solely to the Collateral or any one or more of the Security Documents but not
relating to any Creditor, which shall be governed by the provisions of this
Agreement, (v) exercising any right of setoff, recoupment or similar right;
provided that, with respect to this clause (v) and other than in connection with
ordinary course set-off rights (including, but not limited to, for the payment
of account fees), such action has been authorized in writing by the Majority
Creditors and the amounts so set-off or recouped shall constitute Collateral for
purposes of this Agreement and the Creditor shall promptly cause such amounts to
be delivered to the Collateral Agent for application pursuant to Section 5.8,
(vi) accelerating the obligations pursuant to the Private Placement Notes or
Private Placement Note Purchase Agreement or the Credit Facility Agreement
Obligations in accordance with the Note Agreement, the Private Placement Notes
or the Credit Facility Agreement, as applicable, or (vii) subject to subsection
(b) above, agreeing to new or modified covenants and other terms under, or
otherwise amending, the Note Agreement, the Private Placement Notes or the
Credit Facility Agreement, as applicable.

 

9

--------------------------------------------------------------------------------


 

Section 2.3.           Representations and Warranties.

 

(a)           Each of the parties hereto represents and warrants to the other
parties hereto that:

 

(i)            the execution, delivery and performance by such Person of this
Agreement has been duly authorized by all necessary corporate proceedings and
does not and will not contravene any provision of law, its charter or by-laws or
any amendment thereof, or of any indenture, agreement, instrument or undertaking
binding upon such Person; and

 

(ii)           the execution, delivery and performance by such Person of this
Agreement will result in a valid and legally binding obligation of such Person
enforceable in accordance with its terms.

 

(b)           The Credit Facility Agent represents and warrants to the other
parties hereto that it is authorized to execute this Agreement on behalf of
itself and each other Credit Facility Secured Creditor and the execution,
delivery and performance by the Credit Facility Agent of this Agreement will
result in a valid and legally binding obligation of each Credit Facility Secured
Creditor enforceable in accordance with its terms.

 

Section 2.4.           Cooperation; Accountings.  Each of the Creditors will,
upon the reasonable request of another Creditor, from time to time execute and
deliver or cause to be executed and delivered such further instruments, and do
and cause to be done such further acts as may be necessary or proper to carry
out more effectively the provisions of this Agreement.  Each of the Noteholders
and the Credit Facility Agent, on behalf of the Secured Lender Parties, agree to
provide to each other upon reasonable request a statement of all payments
received in respect of Senior Secured Obligations.

 

Section 2.5.           Termination of Note Agreement or Credit Facility
Agreement.  Upon payment in full to any Creditor of all Senior Secured
Obligations of such Creditor, and, in the case of the Credit Facility Lenders,
the termination of such Credit Facility Lender’s Commitment and the expiration
or cancellation of any Letter of Credit under such facility, and provided that
no Sharing Event or Enforcement Event shall be continuing at such time, such
Creditor (a “Former Creditor”) shall, subject to Section 5.11 hereof, cease to
be a party to this Agreement; provided, however, if all or any part of any
payments to any Creditor made prior to such Former Creditor ceasing to be a
party to this Agreement become a Returned Amount, then this Agreement in respect
of such Former Creditor shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Senior Secured
Obligations so invalidated, set aside or repaid.

 

SECTION 3.           APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT.

 

(a)           Each Creditor and each other holder of Senior Secured Obligations
by its acceptance thereof hereby designates and appoints Bank of America, N.A.
as the Collateral Agent of such Creditor under this Agreement and the Security
Documents.  The appointment made by this Section 3(a) is given for valuable
consideration and

 

10

--------------------------------------------------------------------------------


 

coupled with an interest and, subject to Section 4.8, is irrevocable so long as
the Senior Secured Obligations, or any part thereof, shall remain unpaid or any
Credit Facility Lender is obligated to fund its Commitment or make or fund any
advances under the Letters of Credit.

 

(b)           Each Creditor and each other holder of Senior Secured Obligations
by its acceptance thereof hereby irrevocably authorizes Bank of America, N.A. as
the Collateral Agent for such Creditor to (1) execute and enter into each of the
Security Documents and all other instruments relating to said Security
Documents, (2) take action on its behalf expressly permitted to perfect,
maintain and preserve the Liens granted thereby, (3) execute instruments of
release or to take such other action necessary to release Liens upon the
Collateral to the extent authorized by this Agreement or the Financing Documents
or the Requisite Creditors, (4) act as its agent for perfection and (5) exercise
such other powers and perform such other duties as are, in each case, expressly
delegated to the Collateral Agent by the terms hereof together with such powers
as are reasonably incidental thereto.

 

(c)           Notwithstanding any provision to the contrary elsewhere in this
Agreement or the Security Documents, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein or therein
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Security Documents or this Agreement or
otherwise be deemed to exist for, be undertaken by or apply to the Collateral
Agent.

 

(d)           The relationship between the Collateral Agent and each of the
Creditors is that of an independent contractor.  The use of the term “Collateral
Agent” is for convenience only and is used to describe, as a form of convention,
the independent contractual relationship between the Collateral Agent and each
of the Creditors.  Nothing contained in this Agreement nor the other Security
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Collateral Agent and any of the Creditors or the
Company.  As an independent contractor empowered by the Creditors to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Security Documents, the Collateral Agent is nevertheless a
“representative” of the Creditors, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the
Creditors and the Collateral Agent with respect to all Collateral.  Such actions
include the designation of the Collateral Agent as “secured party”, “mortgagee”
or the like on all financing statements and other documents and instruments,
whether recorded or otherwise, relating to the attachment, perfection, priority
or enforcement of any security interests, mortgages or deeds of trust in
collateral security intended to secure the payment or performance of any of the
Senior Secured Obligations, all for the benefit of the Creditors and the
Collateral Agent.

 

11

--------------------------------------------------------------------------------


 

SECTION 4.           AGENCY PROVISIONS.

 

Section 4.1.           Delegation of Duties.  The Collateral Agent may exercise
its powers and execute any of its duties under this Agreement and the Security
Documents by or through employees, agents or attorneys-in-fact and shall be
entitled to take and to rely on advice of counsel concerning all matters
pertaining to such powers and duties.  The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.  The Collateral Agent may utilize the
services of such Persons as the Collateral Agent in its sole discretion may
determine, and all reasonable fees and expenses of such Persons shall be borne
by the Company (and shall constitute a Senior Secured Obligation under the
Security Documents and hereunder) and shall be subject to the indemnity
provisions of Section 4.6.

 

Section 4.2.           Exculpatory Provisions.  Neither the Collateral Agent nor
any of the Collateral Agent’s officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any Security Document (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Creditors for any recitals, statements, representations or warranties
made by the Company or any officer, representative, agent or employee thereof
contained in any Security Document or in any certificate, report, statement or
other document referred to or provided for in, or received by, the Collateral
Agent under or in connection with this Agreement or any Security Document, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Security Documents or for any failure of the Company to
perform its obligations thereunder.  The Collateral Agent shall be under no
obligation to the Creditors to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the
Security Documents or any of the Note Documents or the Credit Facility Loan
Documents.

 

Section 4.3.           Reliance by Collateral Agent.  The Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Company), independent accountants and other experts selected by the
Collateral Agent.  The Collateral Agent shall be fully justified in failing or
refusing to take action under this Agreement or any Security Document unless it
shall first receive such advice or concurrence of the Majority Creditors as is
contemplated by Section 5 hereof and it shall first be indemnified to its
reasonable satisfaction by the Creditors against any and all liability and
expense which may be incurred by it by reason of taking, continuing to take or
refraining from taking any such action.  The Collateral Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the Security Documents in accordance with the provisions of Section 5.6
hereof and in accordance with written instructions of the Majority Creditors
pursuant to Section 5.3 hereof, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Creditors and all future
holders of the Senior Secured Obligations.

 

12

--------------------------------------------------------------------------------


 

Section 4.4.           Knowledge or Notice of Default or Event of Default.  The
Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Collateral Agent has
received written notice from a Creditor or the Company referring to the Note
Agreement or the Credit Facility Agreement, describing such Default or Event of
Default, setting forth in reasonable detail the facts and circumstances thereof
and stating that the Collateral Agent may rely on such notice without further
inquiry; provided that the failure of any Creditor to provide such notice shall
not impair any rights of such Creditor hereunder.

 

Section 4.5.           Non-Reliance on Collateral Agent and Other Creditors. 
Each Creditor expressly acknowledges that except as set forth in
Section 2.3(a) hereof, neither the Collateral Agent nor any of the Collateral
Agent’s officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it.  Each Creditor represents that
it has, independently and without reliance upon the Collateral Agent or any
other Creditor, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company.  Each Creditor also represents that it will, independently and without
reliance upon the Collateral Agent or any other Creditor, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Security Documents and this Agreement and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Company.  The Collateral Agent shall have no duty or responsibility to provide
any Creditor with information concerning the business, operations, property,
financial or other condition, or creditworthiness of Company that may come into
the possession of the Collateral Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates; provided, however, that the
foregoing shall not alter the obligations of the Credit Facility Agent (in its
capacity as such) under the Credit Facility Agreement to deliver to the Credit
Facility Lenders certain financial information and other notices.

 

Section 4.6.           Indemnification.

 

(a)           Each Creditor agrees to indemnify the Collateral Agent and its
employees, directors, officers, agents and attorneys-in-fact in their capacity
as such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to its respective share
of the sum of the aggregate outstanding principal amount of indebtedness
evidenced by the Private Placement Notes and the aggregate Outstanding Amount
under the Credit Facility Agreement and all amounts owed in respect of Secured
Hedge Agreements or Cash Management Agreements by the Company or its Affiliates
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following an Event of Default or the payment of the Senior Secured
Obligations) be imposed on, incurred by or asserted against the Collateral Agent
arising out of or relating to the Security Documents, the actions or omissions
of the Collateral Agent specifically required or permitted by this Agreement or
the Security Documents or the exercise of remedies pursuant to written
instructions of the Majority Creditors pursuant to Section 5.3

 

13

--------------------------------------------------------------------------------


 

hereof; provided that no Creditor shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Collateral Agent’s gross negligence or willful misconduct.  If any Creditor (a
“Non-Indemnifying Creditor”) fails to tender payment of its ratable share of any
of such Indemnified Liabilities (its “Indemnity Share”), then the Collateral
Agent is hereby expressly granted the right thereafter to, and shall, withhold
from any distributions of Collateral otherwise payable to such Non-Indemnifying
Creditor an amount equal to its Indemnity Share remaining unpaid at such time of
receipt of such distributions and apply such amount withheld in satisfaction of
such Indemnity Share.  The Collateral Agent shall also have the right to collect
from such Non-Indemnifying Creditor, or withhold from any distributions to
otherwise be made to such Non-Indemnifying Secured Creditor, the Collateral
Agent’s reasonable costs and expenses incurred in collecting such
Non-Indemnifying Creditor’s Indemnity Share.  The agreements in this
Section 4.6(a) shall survive the payment of the Senior Secured Obligations, the
resignation or removal of the Collateral Agent and the termination of this
Agreement, the Security Documents and the Financing Documents.

 

(b)           The Company agrees to indemnify the Collateral Agent its
employees, directors, officers, agents and attorneys-in-fact in their capacity
as such from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) which may at any time (including, without limitation, at any time
following an Event of Default or the payment of the Senior Secured Obligations)
be imposed on, incurred by or asserted against the Collateral Agent arising out
of or relating to (i) the Security Documents, (ii) the actions or omissions of
the Collateral Agent specifically required or permitted by this Agreement or the
Security Documents or the exercise of remedies pursuant to written instructions
of the Majority Creditors pursuant to Section 5.3 hereof, (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company, and regardless of whether any Person
to be indemnified hereunder is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of such indemnitee and (iv) the payment, failure to pay, or
delay in payment of any taxes in respect of the granting of security under this
Agreement or the Security Documents, any stamp or other taxes in respect of
Senior Secured Obligations, or any other taxes imposed upon or assessed against
the Collateral Agent relating to or, in connection with its services hereunder
and thereunder (but excluding therefrom net income taxes and franchise taxes in
lieu of net income taxes imposed on the Collateral Agent as a result of a
present or former connection between the jurisdiction of the governmental
authority imposing such tax and the Collateral Agent (except a connection
arising solely from the Collateral Agent having executed, delivered or performed
its obligations or received a payment under, or enforced, any of the Security
Documents or any of the Financing Documents), provided that the Company shall
not be liable under this Section 4.6(b) for any such loss, claim, damage,
liability, expense or obligation incurred by the Collateral Agent to the extent
resulting from its own gross negligence or willful misconduct.  It is the
express intention of the parties hereto that each Person to be indemnified
hereunder shall be indemnified and held harmless against

 

14

--------------------------------------------------------------------------------


 

any and all losses, liabilities, claims or damages arising out of or resulting
from the ordinary, sole or contributory negligence of such Person.  The Company
shall also reimburse any Creditor upon demand for any indemnification obligation
in respect of which such Creditor shall become liable to the Collateral Agent as
contemplated by Section 4.6(a) of this Agreement.  The indemnity rights set
forth in this Section 4.6(b) shall survive the payment of the Senior Secured
Obligations, the resignation or removal of the Collateral Agent and the
termination of this Agreement, the Security Documents and the Financing
Documents.

 

Section 4.7.           Collateral Agent in Its Individual Capacity.  Bank of
America, N.A. and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Company and its Affiliates as
though such Person was not the Collateral Agent hereunder.  With respect to any
obligations owed to it under the Credit Facility Agreement, Bank of America,
N.A. shall have the same rights and powers under this Agreement as any Creditor
and may exercise the same as though it were not the Collateral Agent, and the
terms “Creditor” and “Creditors” shall include the Collateral Agent in its
individual capacity.

 

Section 4.8.           Successor Collateral Agent.

 

(a)           The Collateral Agent may resign at any time upon 60 days’ written
notice to the Creditors and the Company and may be removed at any time, with or
without cause, by the Majority Creditors by written notice delivered to the
Company, the Collateral Agent and the Creditors.  After any resignation or
removal hereunder of the Collateral Agent, the provisions of this Section 4
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it in connection with its agency hereunder while it was the Collateral
Agent under this Agreement.

 

(b)           Upon receiving written notice of any such resignation or removal,
a successor Collateral Agent shall be appointed by the Majority Creditors;
provided, however, that such successor Collateral Agent shall be (1) a bank or
trust company having a combined capital and surplus of at least $1,000,000,000,
subject to supervision or examination by a Federal or state banking authority;
and (2) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent.  If a successor
Collateral Agent shall not have been appointed pursuant to this
Section 4.8(b) within such 60 day period after the Collateral Agent’s
resignation or upon removal of the Collateral Agent then any Creditor or the
Collateral Agent (unless the Collateral Agent is being removed) may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent.  Such court shall, after such notice as it may deem proper, appoint a
successor Collateral Agent meeting the qualifications specified in this
Section 4.8(b).  The Creditors hereby consent to such petition and appointment
so long as such criteria are met.

 

(c)           The resignation or removal of a Collateral Agent shall take effect
on the day specified in the notice described in Section 4.8(a), unless
previously a successor Collateral Agent shall have been appointed and shall have
accepted such appointment, in which event such resignation or removal shall take
effect immediately upon the acceptance of such appointment by such successor
Collateral Agent, provided, however,

 

15

--------------------------------------------------------------------------------


 

that no such resignation or removal shall be effective hereunder unless and
until a successor Collateral Agent shall have been appointed and shall have
accepted such appointment.

 

(d)           The appointment of a successor Collateral Agent pursuant to
Section 4.8(b) shall become effective upon the acceptance of the appointment as
Collateral Agent hereunder by a successor Collateral Agent.  Upon such effective
appointment, the successor Collateral Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent.  Such appointment and designation shall be full evidence of the right and
authority to act as Collateral Agent hereunder and all Collateral, power,
trusts, duties, documents, rights and authority of the previous Collateral Agent
shall rest in the successor, without any further deed or conveyance.  The
predecessor Collateral Agent shall, nevertheless, on the written request of the
Majority Creditors or successor Collateral Agent, execute and deliver any other
such instrument transferring to such successor Collateral Agent all the
Collateral, properties, rights, power, trust, duties, authority and title of
such predecessor.  The Company, to the extent requested by the Majority
Creditors or the Collateral Agent shall procure any and all documents,
conveyances or instruments and execute the same, to the extent required, in
order to reflect the transfer to the successor Collateral Agent.

 

SECTION 5.           ACTIONS BY THE COLLATERAL AGENT.

 

Section 5.1.           Duties and Obligations.  The duties and obligations of
the Collateral Agent are only those set forth in this Agreement and in the
Security Documents.

 

Section 5.2.           Notification of Default.  If the Collateral Agent has
been notified in writing that a Default or an Event of Default has occurred, the
Collateral Agent shall notify the Creditors and may notify the Company of such
determination.  Any Creditor which has actual knowledge of a Default or an Event
of Default, shall deliver to the Collateral Agent a written statement to such
effect (a “Default Notice”).  Failure to deliver a Default Notice to the
Collateral Agent, however, shall not (a) constitute a waiver of such Default or
Event of Default by the Creditors or (b) impair any rights of such Creditor
hereunder.  No Default Notice from any Creditor shall be required to be given
(i) if such Event of Default is waived or cured by amendment prior to the time a
Default Notice is delivered or (ii) if notice of such Event of Default has
previously been delivered to the Collateral Agent.  Upon receipt of a Default
Notice or a notice as required by Section 4.4 from a Creditor, the Collateral
Agent shall promptly (and in any event no later than five (5) Business Days
after receipt of such notice in the manner provided in Section 7.8 hereof) issue
its “Notice of Default” to all Creditors.  The Notice of Default may contain a
recommendation of actions by the Creditors and/or request instructions from the
Creditors as to specific matters and shall specify a date on which responses are
due.

 

Section 5.3.           Exercise of Remedies.  Except for the preservation of
Collateral (and similar actions) in exigent circumstances to prevent the damage,
destruction or perishing of the Collateral or to the extent expressly authorized
herein, the Collateral Agent shall take only such actions and exercise only such
remedies under the Security Documents as are approved in a written notice
delivered to the Collateral Agent and signed by the Majority Creditors;
provided, however, that if, solely in connection with the initial exercise of
remedies against the Collateral,

 

16

--------------------------------------------------------------------------------


 

such action has not been approved by (a) Noteholders holding more than 50% of
the aggregate outstanding principal amount of the indebtedness evidenced by the
Private Placement Notes and (b) Credit Facility Lenders holding more than 50% of
the sum of (i) Total Outstandings (as defined in the Credit Facility Agreement)
and (ii) aggregate unused Revolving Credit Commitments aggregate (as defined in
the Credit Facility Agreement), in each case, voting as a separate class, then
the Collateral Agent shall not take such action until ten (10) Business Days
have elapsed from the date of the Collateral Agent’s request for approval
(during which time the disapproving Creditors shall have the opportunity to
voice their objections and potentially alter the voting of the Majority
Creditors).

 

Section 5.4.           Changes to Security Documents.  Any term of the Security
Documents may be amended, and the performance or observance by the parties to a
Security Document of any term of such Security Document may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Collateral Agent only upon the written consent of the Requisite
Creditors.

 

Section 5.5.           Release of Collateral.  Unless an Event of Default has
occurred and is continuing and the Collateral Agent shall have received a
Default Notice in connection therewith, the Collateral Agent may (but shall not
be obligated to), without the approval of the Majority Creditors as required by
Section 5.3 hereof, release any Collateral under the Security Documents which is
permitted to be sold or disposed of by the Company and its Affiliates pursuant
to the Note Agreement and the Credit Facility Agreement and execute and deliver
such releases as may be necessary to terminate of record the Collateral Agent’s
security interest in such Collateral so long as, if such sale or disposition
causes the Company to be required to make a mandatory prepayment of the loans
under the Credit Facility Agreement or an offer to prepay the Private Placement
Notes under the Note Agreement, the proceeds from such sale or disposition are
used to prepay such loans and, to the extent such offer has been accepted (or
deemed to have been accepted) under the Note Agreement, the Private Placement
Notes in accordance with the terms of the Credit Facility Agreement and the Note
Agreement.  In determining whether any such release is permitted, the Collateral
Agent may rely upon the instructions or stipulation from the class of Majority
Creditors party to such agreement.

 

Section 5.6.           Other Actions.  The Collateral Agent shall have the right
to take such actions, or omit to take such actions, hereunder and under the
Security Documents not inconsistent with the written instructions of the
Majority Creditors delivered pursuant to Section 5.3 hereof or the terms of this
Agreement, including actions the Collateral Agent deems necessary or appropriate
to perfect or continue the perfection of the Liens on the Collateral for the
benefit of the Creditors.  Except as otherwise provided by applicable law, the
Collateral Agent shall have no duty as to the collection or protection of the
Collateral or any income thereon, nor as to the preservation of rights against
prior parties, nor as to the preservation of rights pertaining to the Collateral
beyond those duties imposed by Section 207 of Article 9 of the Uniform
Commercial Code with respect to any Collateral in the Collateral Agent’s actual
possession.

 

Section 5.7.           Cooperation.  To the extent that the exercise of the
rights, powers and remedies of the Collateral Agent in accordance with this
Agreement requires that any action be taken by any Creditor, such Creditor shall
take such reasonable action and cooperate with the

 

17

--------------------------------------------------------------------------------


 

Collateral Agent to reasonably ensure that the rights, powers and remedies of
all Creditors are exercised in full.

 

Section 5.8.           Distribution of Proceeds.  All amounts owing with respect
to the Senior Secured Obligations shall be secured pro rata by the Collateral
without distinction as to whether some Senior Secured Obligations are then due
and payable and other Senior Secured Obligations are not then due and payable. 
The Collateral Agent shall distribute any Company Proceeds or Preferential
Amount received by it in accordance with the provisions of this Section 5.8. 
Upon any realization upon the Collateral and/or the receipt of any payments
under any Security Document after the occurrence of an Enforcement Event and any
payments under any Guaranty and any other guaranty of any Senior Secured
Obligations, the Creditors agree that the proceeds thereof shall be applied:

 

first, to any amounts owing to the Collateral Agent by the Company or the
Creditors pursuant to this Agreement or the Security Documents, including,
without limitation, payment of expenses incurred by the Collateral Agent with
respect to maintenance and protection of the Collateral and of expenses incurred
with respect to the sale of or realization upon any of the Collateral or the
perfection, enforcement or protection of the rights of the Creditors (including
reasonable attorneys’ fees and expenses);

 

second, equally and ratably to the payment of all amounts of the Senior Secured
Obligations constituting reimbursement of expenses (including attorney fees and
other expenses of other professionals) and indemnities (other than breakage
costs) required to be paid pursuant to the Note Agreement or the Credit Facility
Agreement;

 

third, equally and ratably to the payment of all amounts of interest outstanding
that constitute Senior Secured Obligations (other than any Yield-Maintenance
Amount or breakage costs but including any periodic payments due under any
Hedging Agreement constituting a Senior Secured Obligation) and letter of credit
fees and commitment fees that constitute Senior Secured Obligations and are
required to be paid pursuant to any Financing Document according to the
aggregate amounts of such interest and fees then owing to each Creditor;

 

fourth, equally and ratably to the payment of all outstanding amounts of
principal, Letter of Credit Exposure, the termination value of any Hedging
Agreement or Cash Management Agreement, breakage compensation, prepayment
premiums and the Yield-Maintenance Amount, if any, which constitute Senior
Secured Obligations;

 

fifth, equally and ratably to all other amounts then due to the Creditors under
the Note Agreement and the Credit Facility Agreement;

 

sixth, equally and ratably to all Disallowed Obligations under the Note
Agreement and the Credit Facility Agreement; and

 

seventh, the balance, if any, shall be returned to the Company or such other
Persons as are entitled thereto.

 

18

--------------------------------------------------------------------------------


 

Any payment pursuant to this Section 5.8 with respect to the outstanding amount
of any undrawn Letters of Credit shall be paid to the Collateral Agent for
deposit in an account (the “Letter of Credit Collateral Account”) to be held as
collateral for the Senior Secured Obligations and disposed of as provided
herein.  On each date on which a payment is made to a beneficiary pursuant to a
draw on a Letter of Credit, the Collateral Agent shall distribute from the
Letter of Credit Collateral Account for application to the payment of the
reimbursement obligation due to the Credit Facility Lenders with respect to such
draw an amount equal to the product of (1) the amount then on deposit in the
Letter of Credit Collateral Account, and (2) a fraction, the numerator of which
is the amount of such draw and the denominator of which is the outstanding
amount of all undrawn Letters of Credit immediately prior to such draw.  On each
date on which a reduction in the outstanding amount of undrawn Letters of Credit
occurs other than on account of a payment made to a beneficiary pursuant to a
draw on a Letter of Credit, then the Collateral Agent shall distribute from the
Letter of Credit Collateral Account an amount equal to the product of (i) the
amount then on deposit in the Letter of Credit Collateral Account, and (ii) a
fraction, the numerator of which is the amount of such reduction in the
outstanding amount of undrawn Letters of Credit and the denominator of which is
the amount of all undrawn Letters of Credit immediately prior to such reduction,
which amount shall be distributed as provided in the first paragraph of this
Section 5.8.  At such time as the outstanding amount of all undrawn Letters of
Credit is reduced to zero, any amount remaining in the Letter of Credit
Collateral Account, after the distribution therefrom as provided above, shall be
distributed as provided in the first paragraph of this Section 5.8.  All
payments by the Collateral Agent hereunder shall be made (x) if to a Noteholder,
directly to the applicable Noteholder, (y) if to any Credit Facility Secured
Creditor, to the Credit Facility Agent for the account of the applicable Credit
Facility Secured Creditor and (z) if to the Collateral Agent, directly to the
Collateral Agent.

 

The Company and each Guarantor agrees that in the event the Company or any
Guarantor shall make any payment to any Creditor with respect to the Senior
Secured Obligations that such Creditor is required to deliver to the Collateral
Agent for distribution pursuant to this Section 5.8, then, notwithstanding that
such payment was initially delivered to such Creditor, such payment shall
discharge the Senior Secured Obligations to the extent such payment is
distributed with respect to the various Senior Secured Obligations pursuant to
the provisions of this Section 5.8.

 

Section 5.9.           Authorized Investments.  Any and all funds held by the
Collateral Agent in its capacity as Collateral Agent, whether pursuant to any
provision of any of the Security Documents or otherwise, shall to the extent
feasible within a reasonable time be invested by the Collateral Agent in Cash
Equivalent Investments.  Any interest earned on such funds shall be disbursed to
the Creditors in accordance with Section 5.8.  The Collateral Agent may hold any
such funds in a common interest bearing account.  The Collateral Agent shall
have no duty to place funds held pursuant to this Section 5.9 in investments
which provide a maximum return; provided, however, that the Collateral Agent
shall to the extent feasible invest funds in Cash Equivalent Investments with
reasonable promptness.  In the absence of gross negligence or willful
misconduct, the Collateral Agent shall not be responsible for any loss of any
funds invested in accordance with this Section 5.9.

 

19

--------------------------------------------------------------------------------


 

Section 5.10.        Determination of Amount of Senior Secured Obligations.

 

(a)           In determining the amount of the Senior Secured Obligations owed
to each Creditor and the portions thereof which are due on account of principal,
interest, fees or expenses or otherwise, the Collateral Agent may request from
each Creditor, and shall be entitled to rely upon, a statement from each
Creditor setting forth the Senior Secured Obligations owed to it in such detail
as shall permit the Collateral Agent to make the foregoing distributions.  In
the event of any dispute between any Creditors as to the Senior Secured
Obligations owed to them or the amounts thereof, the Collateral Agent shall be
entitled to hold such portion of the proceeds to be distributed as are subject
to such dispute pending the resolution by the parties or pursuant to a judicial
determination.

 

(b)           If in connection with a Bankruptcy Proceeding of the Company any
portion of the Senior Secured Obligations referred to in clauses SECOND, THIRD,
FOURTH or FIFTH of Section 5.8 is determined to be unenforceable or is
disallowed (such portion to be hereinafter referred to as a “Disallowed
Obligation”), then such Disallowed Obligation shall not be included in the
calculation of amounts to be paid pursuant to clauses SECOND, THIRD, FOURTH or
FIFTH of Section 5.8 but shall be included in clause SIXTH of Section 5.8;
provided, that in no event shall a claim pursuant to a Guaranty or any other
guaranty of a Senior Secured Obligation be included as a Disallowed Obligation
unless the Senior Secured Obligation which is guaranteed by such Guaranty or
other guaranty also constitutes a Disallowed Obligation.  In no event shall any
Creditor take any action to challenge, contest or dispute the validity, extent,
enforceability or priority of the Liens or claims of any other Creditor on the
Collateral, or that would have the effect of invalidating such liens, or support
any person who takes any such action.  Each of the Creditors agrees that it will
not take any action to challenge, contest or dispute the validity, extent,
enforceability or the secured status of any other Creditor’s claims against the
Company (other than any such claim resulting from the breach of this Agreement),
or that would have the effect of invalidating such claim or support any person
who takes any such action.  For the avoidance of doubt, a Creditor’s claims that
constitute Senior Secured Obligations shall be included in any distribution of
proceeds pursuant to Section 5.8 whether or not a Lien held by such Creditor is
invalidated or set aside.  This Section 5.10(b) is without prejudice to the
obligation of the Credit Facility Lenders to reimburse the Credit Facility Agent
for fees, expenses and other charges under the terms of the Credit Facility
Agreement irrespective of the disallowance of such fees, expenses or charges.

 

(c)           If in connection with a Bankruptcy Proceeding of Company, the fees
and expenses of the Collateral Agent referred to in clause First of Section 5.8
are determined to be unenforceable or are disallowed, in whole or in part, each
Creditor agrees to pay its Indemnity Share of such fees and expenses.

 

Section 5.11.        Reinstatement.  If at any time the Collateral Agent or any
Creditor shall be required to restore or return, or if such Person restores or
returns in good faith settlement of pending or threatened avoidance claims, to
the Company or any Guarantor or to the bankruptcy estate of the Company or any
Guarantor any payments or distributions theretofore applied to the Senior
Secured Obligations or any portion thereof, whether by reason of the insolvency,

 

20

--------------------------------------------------------------------------------


 

bankruptcy, reorganization or other similar event in respect of the Company (a
“Returned Amount”), then, (a) the Collateral Agent (or Creditor, as applicable)
shall promptly give notice of the Returned Amount to each Creditor and (b) each
of the Creditors shall promptly transfer to the Collateral Agent (for
reimbursement to the Collateral Agent or such Creditor, as the case may be) such
amounts as are necessary such that each Creditor shall have received and
retained the amount it would have received under Section 5.8 had the Returned
Amount not previously been distributed (its “Returned Amount Share”).  If any
Creditor (a “Non-Returning Secured Creditor”) fails to tender payment of its
Returned Amount Share, then the Collateral Agent is hereby expressly granted the
right thereafter to, and shall, withhold from any distributions otherwise
payable to such Non-Returning Secured Creditor an amount equal to its Returned
Amount Share remaining unpaid at such time of receipt of such distributions and
apply such amount withheld in satisfaction of such Returned Amount Share.  The
Collateral Agent shall also have the right to collect from such Non-Returning
Secured Creditor, or withhold from any distributions under Section 5.8 to
otherwise be made to such Non-Returning Secured Creditor, the Collateral Agent’s
reasonable costs and expenses incurred in collecting such Non-Returning Secured
Creditor’s Returned Amount Share.  The agreements in this Section 5.11 shall
survive the payment of the Senior Secured Obligations and the termination of the
Financing Documents or this Agreement.

 

SECTION 6.           BANKRUPTCY PROCEEDINGS.

 

The following provisions shall apply during any Bankruptcy Proceeding of the
Company or any Affiliate of the Company:

 

(a)           The Collateral Agent shall act on the instructions of the Majority
Creditors with respect to the administration of the Collateral in such
Bankruptcy Proceeding (including with respect to questions regarding adequate
protection and post-petition use of Collateral) and each Creditor agrees to be
bound by such instructions with respect to matters pertaining to the Collateral;
provided that no such vote by the Majority Creditors shall treat the Noteholders
or the Revolving Credit Facility Lenders differently with respect to rights in
the Collateral.

 

(b)           Each Creditor shall be free to act independently on any issue not
directly relating solely to the Collateral.  Each Creditor shall give prior
notice to the Collateral Agent of any action hereunder to the extent that such
notice is possible.  If such prior notice is not given, such Creditor shall give
prompt notice following any action taken hereunder.

 

(c)           Any proceeds of the Collateral received by any Creditor as a
result of, or during, any Bankruptcy Proceeding will be delivered promptly to
the Collateral Agent for distribution in accordance with Section 5.8.

 

(d)           No Creditor shall enter into any post-petition financing
arrangements with the Company or any Affiliate of the Company in any Bankruptcy
Proceeding unless authorized in writing by the Majority Creditors and unless all
Creditors shall have been given the opportunity to participate ratably in such
post-petition financing arrangements.

 

21

--------------------------------------------------------------------------------


 

SECTION 7.                                MISCELLANEOUS.

 

Section 7.1.                                Creditors; Other Collateral.  The
Creditors agree that all of the provisions of this Agreement shall apply to any
and all properties, assets and rights of the Company and their Affiliates,
including, without limitation, the Guarantors, in which the Collateral Agent at
any time acquires a security interest or Lien pursuant to the Security
Documents, the Note Agreement, the Credit Facility Agreement including, without
limitation, real property or rights in, on or over real property,
notwithstanding any provision to the contrary in any mortgage, security
agreement, pledge agreement or other document purporting to grant or perfect any
Lien in favor of the Creditors or any of them or the Collateral Agent for the
benefit of the Creditors.

 

Section 7.2.                                Marshalling.  The Collateral Agent
shall not be required to marshall any present or future security for (including,
without limitation, the Collateral), or guaranties of, the Senior Secured
Obligations or any of them, or to resort to such security or guaranties in any
particular order; and all of each of such Person’s rights in respect of such
security and guaranties shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that they lawfully may, the
Creditors hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Creditors’ rights under the Security Documents or under any other
instrument evidencing any of the Senior Secured Obligations or under which any
of the Senior Secured Obligations is outstanding or by which any of the Senior
Secured Obligations is secured or guaranteed.

 

Section 7.3.                                Consents, Amendments, Waivers.  All
amendments, waivers or consents of any provision of this Agreement shall be
effective only if the same shall be in writing and signed by the Requisite
Creditors referred to in clause (a) of the definition thereof, the Credit
Facility Agent and the Collateral Agent.

 

Section 7.4.                                Governing Law.  This Agreement shall
be deemed to be a contract under seal and shall for all purposes be governed by
and construed in accordance with the laws of the State of Illinois.

 

Section 7.5.                                Parties in Interest.  All terms of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
including, without limitation, any future holder of the Senior Secured
Obligations; provided that no Creditor may assign or transfer its rights
hereunder or under the Security Documents without such assignees or transferees
agreeing, by executing an instrument in form and substance reasonably acceptable
to the Collateral Agent, to be bound by the terms of this Agreement as though
named herein; provided further, (a) that with respect to the Secured Lender
Parties (other than the Credit Facility Agent), the requirements of this
Section 7.5 shall be satisfied upon satisfaction of the assignment provisions
set forth in the Credit Facility Agreement and (b) that with respect to the
Credit Facility Agent, the requirements of this Section 7.5 shall be satisfied
upon the satisfaction of the resignation of the Credit Facility Agent in
accordance with the terms of the Credit Facility Agreement and appointment of a
successor thereto in accordance with the terms of the Credit Facility Agreement.

 

Section 7.6.                                Counterparts.  This Agreement and
any amendment hereof may be executed in several counterparts and by each party
on a separate counterpart, each of which when

 

22

--------------------------------------------------------------------------------


 

so executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.  Delivery of executed counterparts of this
Agreement electronically or by telecopy shall be effective as an original and
shall constitute a representation that an original shall be delivered.

 

Section 7.7.                                Termination.  Subject to
Section 5.11, upon payment in full of the Senior Secured Obligations in
accordance with their respective terms, the termination of the Commitments and
the expiration or cancellation of all undrawn Letters of Credit under the Credit
Facility Loan Documents, this Agreement shall terminate.

 

Section 7.8.                                Notices.  Except as otherwise
expressly provided herein, all notices, consents and waivers and other
communications made or required to be given pursuant to this Agreement shall be
in writing and shall be delivered by hand, mailed by registered or certified
mail or prepaid overnight air courier, or by facsimile communications, addressed
as follows:

 

If to the Collateral Agent, at:

 

Bank of America, N.A.

 

 

231 S. LaSalle Street

 

 

Mail Code:  IL1-231-10-41

 

 

Chicago, IL  60697

 

 

Attention:   Suzanne M. Paul

 

 

Telephone:  312-923-1640

 

 

Telecopier:  877-206-8435

 

 

Electronic Mail: 
suzanne.m.paul@bankofamerica.com

 

 

 

If to any Credit Facility

 

c/o Credit Facility Agent,

Secured Creditor, at:

 

Bank of America, N.A.

 

 

231 S. LaSalle Street

 

 

Mail Code:  IL1-231-10-41

 

 

Chicago, IL  60697

 

 

Attention:   Suzanne M. Paul

 

 

Telephone:  312-923-1640

 

 

Telecopier:  877-206-8435

 

 

Electronic Mail: 
suzanne.m.paul@bankofamerica.com

 

 

 

If to any Noteholder, at:

 

Such address as set forth for such Noteholder on Schedule 1 hereto

 

 

 

If to the Company, at:

 

KapStone Kraft Paper Corporation

 

 

1101 Skokie Blvd., STE 300

 

 

Northbrook, IL 60062

 

 

Attention:

 

 

Telephone:

 

 

Telecopier:

 

23

--------------------------------------------------------------------------------


 

or at such other address for notice as the Collateral Agent, such Creditor or
the Company shall last have furnished in writing to the Person giving the
notice, provided that a notice by overnight air courier shall only be effective
if delivered at a street address designated for such purpose and a notice by
facsimile communication shall only be effective if made by confirmed
transmission at a telephone number designated for such purpose.  Notwithstanding
any provision of this Agreement to the contrary, all notices to the Secured
Lender Parties shall be delivered to the Credit Facility Agent.   The obligation
of any Credit Facility Secured Creditor to give notice hereunder may be
satisfied by the giving of such notice by the Credit Facility Agent.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as an instrument under seal by their authorized representatives as of
the date first written above.

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By

 /s/ Suzanne M. Paul

 

 

Name:  Suzanne M. Paul

 

 

Title:    Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Facility Agent

 

 

 

 

 

By

 /s/ Suzanne M. Paul

 

 

Name:  Suzanne M. Paul

 

 

Title:    Vice President

 

 

 

 

 

[Insert Signature Blocks for Noteholders]

 

25

--------------------------------------------------------------------------------


 

Each of the undersigned hereby acknowledges (a) the terms of the foregoing
Agreement, (b) that the foregoing Agreement is for the sole benefit of the
Creditors and that it has no rights or benefits under such Agreement, and
(c) that the provisions of the foregoing Agreement may be waived, amended or
modified without its consent.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

By

 /s/ Roger W. Stone

 

 

Name:  Roger W. Stone

 

 

Title:    Chief Executive Officer CEO

 

 

 

KAPSTONE PAPER AND PACKAGING

 

CORPORATION

 

 

 

 

 

By

 /s/ Roger W. Stone

 

 

Name:  Roger W. Stone

 

 

Title:    Chairman of the Board and CEO

 

 

 

KAPSTONE CHARLESTON KRAFT LLC

 

 

 

 

 

By

 /s/ Roger W. Stone

 

 

Name:  Roger W. Stone

 

 

Title:    Chief Executive Officer

 

26

--------------------------------------------------------------------------------


 

INFORMATION RELATING TO THE NOTEHOLDERS

 

(to Intercreditor and Collateral Agency Agreement)

 

--------------------------------------------------------------------------------


 

SECURITY DOCUMENTS

 

(to Intercreditor and Collateral Agency Agreement)

 

--------------------------------------------------------------------------------